     Case 3:19-cv-02257-JAH-KSC Document 18 Filed 12/07/20 PageID.146 Page 1 of 8



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    EARL EUGENE HAYNES,                              Case No.: 19cv2257-JAH(KSC)
12                               Plaintiff,
                                                       REPORT AND RECOMMENDA-
13    v.                                               TION RE MOTION TO DISMISS
                                                       FILED BY DEFENDANT JOHN
14    DR. JOHN CHAU, Physician and
                                                       CHAU, M.D. [Doc. No. 11.]
      Surgeon; DR. D. ROBERTS, Chief
15
      Medical Executive, and SGT. M.
16    ARTEGA, Correctional Officer,
17                               Defendants.
18
19         Plaintiff Earl Eugene Haynes is proceeding pro se and in forma pauperis in this
20   civil rights action filed pursuant to Title 42, United State Code, Section 1983, alleging his
21   rights under the United States Constitution were violated at the Richard J. Donovan
22   Correctional Center (“RJD”) by defendant John Chau, M.D., because he was deliberately
23   indifferent to plaintiff’s serious medical needs. The Complaint also includes a state law
24   cause of action against Dr. Chau for medical negligence. [Doc. No. 1, at pp. 9-15, 17.]
25         Defendant Chau has filed a Motion to Dismiss [Doc. No. 11] pursuant to Federal
26   Rule of Civil Procedure 12(b)(6) seeking dismissal of the medical negligence cause of
27   action against him in plaintiff’s Complaint for failure to state a claim. [Doc. No. 11, at p.
28   2.] Plaintiff has filed an Opposition to the Motion [Doc. No. 15], and defendant has filed

                                                   1
                                                                                  19cv2257-JAH(KSC)
     Case 3:19-cv-02257-JAH-KSC Document 18 Filed 12/07/20 PageID.147 Page 2 of 8



1    a Reply [Doc. No. 17]. For the reasons outlined more fully below, IT IS
2    RECOMMENDED that the District Court GRANT defendant’s Motion to Dismiss WITH
3    LEAVE TO AMEND. [Doc. No. 11.]
4                                            Background
5          Plaintiff’s Complaint alleges he was admitted to Alvarado Hospital in May 2019
6    for surgery on a hiatal hernia. Shortly after this surgery, and while he was still in the
7    hospital recovering, plaintiff had a second emergency surgical procedure to repair an
8    opening in the incision cite. [Doc. No. 1, at p. 10.] On June 20, 2019, plaintiff was
9    discharged from the hospital and sent to “E facility” at RJD for additional post-operative
10   recovery, wound care, and monitoring by defendant Dr. Chau. [Doc. No. 1, at p. 11.]
11         On June 23, 2019, plaintiff alleges he reported abdominal pain and was seen by
12   Dr. Chau, who did nothing other than a “cursory check” of plaintiff’s stomach. By
13   June 25, 2019, plaintiff claims he was still experiencing abdominal pain and was also
14   noticing “signs of swelling & distension,” but Dr. Chau did nothing but schedule a
15   follow-up appointment in two days, but this time went by without any follow up. [Doc.
16   No. 1, at p. 11.]
17         On July 11, 2019, plaintiff had a consultation with Dr. Chau, which was “initiated
18   by Dr. King, who supervised [his] suture removal.” [Doc. No. 1, at p. 11.] Plaintiff was
19   instructed to use an abdominal binder or truss at all times. Although he renewed his
20   complaints of pain, discomfort, tenderness, and there was “noticeable” distension,
21   redness, and swelling, Dr. Chau allegedly “did nothing,” except schedule him for a later
22   appointment. [Doc. No. 1, at p. 12.]
23         Plaintiff’s next appointment with Dr. Chau was on September 4, 2019, and “a
24   ventral hernia” was discovered, which Dr. Chau described a “soft and redu[c]ible.” [Doc.
25   No. 1, at p. 12, referring to Ex. I, at p. 28.] Plaintiff expressed concern that the “ventral
26   hernia” was breaking through the site of the surgical incision, but Dr. Chau told plaintiff
27   not to worry and to use the abdominal truss. Plaintiff also “strenuously” expressed
28   concern to Dr. Chau about the “dismal progress” of recovery at the surgical incision cite,

                                                    2
                                                                                    19cv2257-JAH(KSC)
     Case 3:19-cv-02257-JAH-KSC Document 18 Filed 12/07/20 PageID.148 Page 3 of 8



1    but Dr. Chau showed “total disregard” for plaintiff’s concerns, pain, comfort, and
2    anxiety. [Doc. No. 1, at p. 12.]
3          The Complaint further alleges Dr. Chau “was completely aware [that] the incision
4    scar had separated a second time in 60-days, allowing [plaintiff’s] small bowel to
5    protrude,” but he showed a “lack of concern.” [Doc. No. 1, at p. 12.] Some time
6    thereafter, plaintiff submitted a “Health Care Service Request” or CDCR Form 7362,
7    “explaining the dire circumstances that were becoming worse with pronounced
8    abdominal distension.” [Doc. No. 1, at p. 13.]
9          On September 26, 2019, plaintiff alleges he had another consultation with
10   Dr. Chau. Allegedly the surgical incision cite was red, raw, and open, and plaintiff was
11   still experiencing pain, discomfort, and a burning sensation. According to plaintiff,
12   Dr. Chau’s treatment notes for this date “grossly distort” the tone of this meeting and
13   deliberately downplay the severity of the hernia. [Doc. No. 1, at p. 13.] Plaintiff claims
14   this meeting was “contentious.” [Doc. No. 1, at p. 13.] On an emergency basis and
15   “without further delay,” plaintiff wanted “repair surgery” to close the surgical incision
16   and he also wanted surgery for the new hernia. [Doc. No. 1, at p. 13.] Allegedly,
17   Dr. Chau’s attitude toward the situation was “blasé.” [Doc. No. 1, at p. 13.]
18         On October 15, 2019, plaintiff had a consultation with Dr. Zhang, and he was still
19   having pain, discomfort, swelling, and trouble sleeping. A surgical consultation at the
20   end of the month was the only option made available to him. [Doc. No. 1, at p. 14.]
21   Because of Dr. Chau’s alleged inaction, deliberate indifference, negligence, and failure to
22   treat the situation as urgent, plaintiff claims the second hernia became infected and the
23   distension in his abdomen is more pronounced. In addition, plaintiff continues to suffer
24   pain and discomfort, and he is shocked that he has not been scheduled for surgery some
25   57 days after the second hernia was discovered. [Doc. No. 1, at p. 15.]
26   ///
27   ///
28   ///

                                                  3
                                                                                 19cv2257-JAH(KSC)
     Case 3:19-cv-02257-JAH-KSC Document 18 Filed 12/07/20 PageID.149 Page 4 of 8



1                                               Discussion
2    I.     Motion to Dismiss Standards.
3           A plaintiff’s complaint must provide a “short and plain statement of the claim
4    showing that [he] is entitled to relief.” Johnson v. Riverside Healthcare System, LP, 534
5    F.3d 1116, 1122 (9th Cir. 2008) (citing Fed.R.Civ.P. 8(a)(2)). “Specific facts are not
6    necessary; the statement need only ‘give the defendant[s] fair notice of what . . . the claim
7    is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007).
8           A motion to dismiss under Federal Rule 12(b)(6) may be based on either a “lack of
9    a cognizable legal theory” or “the absence of sufficient facts alleged under a cognizable
10   legal theory.” Johnson v. Riverside, 534 F.3d at 1121. A motion to dismiss should be
11   granted if the plaintiff fails to proffer “enough facts to state a claim to relief that is
12   plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A
13   claim has facial plausibility when the plaintiff pleads factual content that allows the court
14   to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
15   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In determining whether the plaintiff has
16   alleged enough facts to state a claim, a District Court may consider “material which is
17   properly submitted as part of the complaint,” such as an attached exhibit. Hal Roach
18   Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555 (9th Cir. 1989).
19          When considering a Rule 12(b)(6) motion to dismiss, the Court must “accept all
20   allegations of material fact in the complaint as true and construe them in the light most
21   favorable to the non-moving party.” Cedars-Sinai Med. Ctr. v. Nat’l League of
22   Postmasters, 497 F.3d 972, 975 (9th Cir. 2007). However, it is not necessary for the
23   Court “to accept as true allegations that are merely conclusory, unwarranted deductions
24   of fact, or unreasonable inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979,
25   988 (9th Cir. 2001). “[T]hreadbare recitals” of the elements of a cause of action,
26   “supported by mere conclusory statements,” are not enough. Ashcroft v. Iqbal, 556 U.S.
27   at 678. “Factual allegations must be enough to raise a right to relief above the
28   speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. at 555.

                                                     4
                                                                                      19cv2257-JAH(KSC)
     Case 3:19-cv-02257-JAH-KSC Document 18 Filed 12/07/20 PageID.150 Page 5 of 8



1          On the other hand, “[a] document filed pro se is ‘to be liberally construed,’ and ‘a
2    pro se complaint, however inartfully pleaded, must be held to less stringent standards
3    than formal pleadings drafted by lawyers. . . .’” Erickson v. Pardus, 551 U.S. at 94.
4    Particularly in civil rights cases, courts have an obligation to construe the pleadings
5    liberally and to afford the plaintiff the benefit of any doubt. Bretz v. Kelman, 773 F.2d
6    1026, 1027 n.1 (9th Cir. 1985).
7    II.   Defendant’s Motion to Dismiss Plaintiff’s Medical Negligence Claim.
8          Defendant’s Motion to Dismiss is only directed to the medical negligence
9    allegations against Dr. Chau in the Complaint. Defendant does not contend the District
10   Court should dismiss plaintiff’s Section 1983 cause of action under the Eighth
11   Amendment for deliberate indifference to his medical needs. [Doc. No. 11, at p. 2.]
12   Instead, defendant argues that the Court should dismiss the medical negligence
13   allegations against Dr. Chau, because the Complaint does not state plaintiff either
14   complied with or is exempt from complying with the claim presentation requirements of
15   California’s Government Claims Act. 1 [Doc. No. 11, at pp. 2-3.] According to
16   defendant, an allegation indicating compliance with or excuse from the claim
17   presentation requirements of the Government Claims Act is “an essential element of the
18   medical negligence claim.” [Doc. No. 11, at p. 2.]
19         In his Opposition, plaintiff argues that any claims presentation requirement was
20   satisfied when he promptly filed an inmate appeal in the prison’s grievance system,
21   because an inmate appeal puts the “public entity” on notice of the claim and indicates that
22   litigation will result if the claim is not resolved through the inmate appeal process. [Doc.
23   No. 15, at p. 3.] Alternatively, if he was supposed to present his negligence claim twice
24   by submitting an inmate appeal and a separate claim under the Government Claims Act,
25
26
     1
27         The Government Claims Act was previously known as the California Tort Claims
     Act. See City of Stockton v. Superior Court, 42 Cal.4th 730, 741-742 (Cal. 2007).
28

                                                   5
                                                                                  19cv2257-JAH(KSC)
     Case 3:19-cv-02257-JAH-KSC Document 18 Filed 12/07/20 PageID.151 Page 6 of 8



1    he requests “equitable tolling,” because any failure to comply was unintentional and due
2    to mistake or excusable neglect. [Doc. No. 15, at pp. 3-4.]
3          Here, defendant’s view of the applicable law is correct. California’s Government
4    Claims Act applies to negligence and other claims arising under state law. If an inmate’s
5    claim involves rights arising under state law, the inmate must not only exhaust that claim
6    in the inmate appeals process but must also complete the claim presentation procedure
7    required under the Government Claims Act. See, e.g., Munoz v. California, 33
8    Cal.App.4th 1767, 1776, 39 Cal.Rptr.2d 860 (1995). In addition, both state and federal
9    courts “within California have found that this ‘claim presentation requirement’
10   constitutes an element of any cause of action arising under the Government Claims Act.”
11   Mohsin v. California Dep't of Water Res., 52 F. Supp. 3d 1006, 1017–1018 (E.D. Cal.
12   2014). Therefore, an inmate’s complaint for medical negligence and/or other state law
13   claims is subject to dismissal for failure to state a claim if the inmate does not “allege
14   facts demonstrating or excusing compliance with the claim presentation requirement.”
15   State of California v. Superior Court, 32 Cal. 4th 1234, 1237, 1239 (2004).
16         In this case, plaintiff's complaint does not allege or present any facts indicating
17   compliance with the claim presentation requirements in California’s Government Claims
18   Act. In addition, as defendant points out in his Reply, plaintiff’s Opposition to the
19   Motion to Dismiss suggests he has not presented any such claim, because he seeks time
20   “to file a late claim.” [Doc. No. 15, at p. 2.] Therefore, it is recommended that the
21   District Court GRANT defendant’s Motion to Dismiss the negligence allegations in the
22   Complaint against Dr. Chau for failure to allege facts indicating compliance with or
23   exception from the presentation requirements in California’s Government Claims Act.
24         “[A] district court should grant should grant leave to amend even if no request to
25   amend the pleading was made, unless it determines that the pleading could not possibly
26   be cured by the allegation of other facts.” Doe v. United States, 58 F.3d 494, 497 (9th
27   Cir.1995) (internal quotation marks omitted). The “rule favoring liberality in amendments
28   to pleadings is particularly important for the pro se litigant. Presumably unskilled in the

                                                   6
                                                                                   19cv2257-JAH(KSC)
     Case 3:19-cv-02257-JAH-KSC Document 18 Filed 12/07/20 PageID.152 Page 7 of 8



1    law, the pro se litigant is far more prone to making errors in pleadings than the person
2    who benefits from the representation of counsel.” Lopez v. Smith, 203 F.3d 1122, 1131
3    (9th Cir. 2000) (internal quotation marks omitted).
4          Here, defendant concedes that plaintiff may be entitled to leave to amend if he “can
5    show the Court that he can allege plausible facts in an amended complaint establishing
6    compliance with or excuse from the claim presentation requirements.” [Doc. No. 11, at
7    p. 4.] Accordingly, IT IS RECOMMENDED that the District Court GRANT defendant’s
8    Motion to Dismiss the negligence allegations against defendant Dr. Chau WITH LEAVE
9    TO AMEND.
10                                            Conclusion
11         Based on the foregoing, IT IS HEREBY RECOMMENDED that defendant
12   Dr. Chau’s Motion to Dismiss be GRANTED. [Doc. No. 11.] However, it is also
13   RECOMMENDED that the District Court GRANT plaintiff thirty (30) days leave to file
14   an amended complaint to allege compliance with California’s Government Claims Act as
15   to his negligence allegations against Dr. Chau.
16         If plaintiff files an amended complaint, it must be complete in itself and must not
17   refer in any manner to any prior complaint. As outlined above, an amended complaint
18   must include plausible allegations indicating compliance with or exception from the
19   presentation requirements in California’s Government Claims Act as to plaintiff’s
20   negligence allegations against Dr. Chau. If plaintiff does not timely file an amended
21   complaint, his negligence allegations against Dr. Chau will be subject to dismissal, but
22   plaintiff would still be able to pursue his deliberate indifference allegations against
23   Dr. Chau under Section 1983.
24         The undersigned Magistrate Judge submits this Report and Recommendation to the
25   United States District Judge assigned to this case pursuant to Title 28, United States
26   Code, Section 636(b)(1).
27   ///
28   ///

                                                   7
                                                                                   19cv2257-JAH(KSC)
     Case 3:19-cv-02257-JAH-KSC Document 18 Filed 12/07/20 PageID.153 Page 8 of 8



1          IT IS HEREBY ORDERED that no later than December 28, 2020 any party to
2    this action may file written objections with the District Court and serve a copy on all
3    parties. The document should be captioned “Objections to Report and
4    Recommendation.”
5          IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
6    District Court and served on all parties no later than January 11, 2021. The parties are
7    advised that failure to file objections within the specified time may waive the right to
8    raise those objections on appeal of the District Court’s order. Martinez v. Ylst, 951 F.2d
9    1153 (9th Cir. 1991).
10         IT IS SO ORDERED.
11   Dated: December 7, 2020
12
13
14                                                 ___________________________________
15                                                 Karen S. Crawford
                                                   United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   8
                                                                                 19cv2257-JAH(KSC)
